Citation Nr: 0407961	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
2002, for service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 29, 
2002, for service connection for bilateral tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in September 2002 and 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, granting service 
connection for tinnitus and bilateral hearing loss, effective 
March 29, 2002.  The veteran seeks an earlier effective date.

The Board acknowledges that the veteran has expressed an 
intent to apply for benefits based on his apparently 
unsuccessful 1959 VA ear surgery pursuant to 38 U.S.C.A. 
§ 1151 (West 2002).  For purposes of this section, a 
disability or death is a qualifying additional disability 
(for which compensation may be paid as if the disability were 
service-connected) if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  The veteran has made reference to this 
statute in connection with his appeal for earlier effective 
dates for service connection for bilateral hearing loss and 
bilateral tinnitus.  The RO has declined to adjudicate a 
claim pursuant to 38 U.S.C.A. § 1151 based on apparent 1959 
VA surgery on the basis that such a claim is be moot in light 
of the grant for service connection for bilateral hearing 
loss and bilateral tinnitus.  The VA benefits flowing from an 
award of service connection for a disability are certainly in 
all ways equal to and are potentially greater than those 
flowing from a grant of benefits as though a condition were 
service connected pursuant to 38 U.S.C.A. § 1151 (West 2002).  
Further, it is beyond dispute that the veteran's contention 
that the VA surgery made his condition worse was received by 
VA subsequent to, or at best contemporaneous with, his claim 
for service connection for bilateral hearing loss and 
tinnitus received on March 29, 2002.  Therefore, under the 
laws and regulations set forth in the Boards' decision in 
this case, the claim pursuant to 38 U.S.C.A. § 1151 can 
result neither in additional current benefits nor in an 
earlier effective date for compensation benefits for his 
hearing loss and tinnitus.  Accordingly, the Board agrees 
with the RO that the claim pursuant to 38 U.S.C.A. § 1151 
based on VA surgery apparently performed in 1959 is moot. 

This case was the subject of an October 2003 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for bilateral hearing loss on March 29, 2002.

2.  The RO received the veteran's original claim for service 
connection for bilateral tinnitus on March 29, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 29, 
2002, for service connection for bilateral hearing loss, are 
not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).

2.  The criteria for an effective date earlier than March 29, 
2002, for service connection for bilateral tinnitus, are not 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of the veteran's claims with the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2002 and February 2003 rating 
decisions, the April 2003 Statement of the Case, and at an 
October 2003 Board hearing, adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's earlier effective date claims.  
Further, the Statement of the Case specifically informed the 
veteran that the effective date for service connection for 
tinnitus and bilateral hearing loss was March 29, 2002, the 
date of his original claim for service connection for these 
conditions, and that the evidence showed he did not file a 
prior claim, expressly or otherwise.  He has demonstrated 
actual knowledge as to what was necessary to substantiate his 
claim by describing his efforts to file a claim for VA 
benefits in 1959, by submitting evidence of the onset of his 
conditions prior to March 29, 2002, and by contending both 
that he contacted VA personnel in 1959 in an effort to file 
claims for service connection and that evidence in the record 
was sufficient to constitute a claim for service connection 
for bilateral hearing loss and bilateral tinnitus.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has attempted to obtain the veteran's service 
medical records, but they were indicated by the service 
department to have been destroyed in 1973.  The RO attempted 
to obtain VA records of treatment and surgery in 1959, but 
the VAMC indicated that the records were destroyed in 1976.  
Because all of these records were destroyed, there is no 
reasonable possibility of obtaining them, as it is reasonably 
certain that these records do not exist.  See 38 U.S.C.A. § 
5103A(b)(3)).  Further, as described in the analysis portion 
of this decision, mere records of treatment, even if 
obtained, would not be sufficient, as a matter of law, to 
substantiate a claim for an earlier effective date for 
service connection for hearing loss and tinnitus.  For these 
reasons, further attempts to obtain these records are not 
warranted.
 
There is no indication in the record of any existing 
outstanding relevant to the critical fact in this case.   As 
discussed in the analysis portion of this decision, the 
determinative fact in the veteran's earlier effective date 
claims is the date of original claims for service connection 
for tinnitus and bilateral hearing loss.  With this 
determinative fact in mind, no reasonable possibility exists 
that further assistance would aid in substantiating the claim 
(38 U.S.C.A. § 5103A(a)).  Consequently, the Board finds 
that, under the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R § 3.159 (d)).  Here, service medical records and 
VA records of treatment from 1959 have been destroyed, and in 
any event would be legally insufficient to support the 
veteran's earlier effective date claims, and discussed in the 
analysis section of this decision.  There is no other 
indication of any possibility of the existence of the type of 
evidence needed to substantiate the veteran's earlier 
effective date claims, i.e., claims for service connection 
for hearing loss or tinnitus received prior to March 29, 
2002.  Therefore, further development would be futile. 
No reasonable possibility exists that such assistance would 
aid in substantiating the claim (38 U.S.C.A. § 5103A(a)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.    

In the present case, service connection for bilateral 
tinnitus was granted in September 2002 and service connection 
for bilateral tinnitus was granted in February 2003, both 
effective March 29, 2002.  Regarding the issues of 
entitlement to an earlier effective date for service 
connection for tinnitus and bilateral hearing loss, a 
substantially complete application for earlier effective 
dates for service connection was received on January 13, 
2003, in the form of a notice of disagreement with the 
effective dates assigned in the initial rating decisions.  
Thereafter, in a Statement of the Case in April 2003, the 
effective date of March 29, 2002, for service connection for 
bilateral tinnitus and hearing loss, was continued, 
effectively denying for the first time the veteran's claims 
for an earlier effective date.  Only at the time this action 
was promulgated did the AOJ, in April 2003, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Specifically, the 
veteran was informed that the earliest original claims for 
service connection for hearing loss and tinnitus of which the 
RO had knowledge was his March 29, 2002, claim.  He 
subsequently demonstrated a clear understanding based on the 
laws and regulations and the reasons and bases provided by 
the RO that the earliest possible effective date would be the 
date of the original claim for service connection, and he has 
submitted legal arguments and testimony as to why, in his 
view, his April 1959 VA ear surgery, or his described 
rebuffed attempts to file claims for service connection in 
1959, should have constituted original claims for service 
connection for bilateral hearing loss and tinnitus.
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 21, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) was provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices, and his responses have demonstrated 
actual notice as to the requirements for establishing earlier 
effective dates for service connection for hearing loss and 
tinnitus - claims for service connection filed prior to March 
29, 2002, and onset of his condition prior to March 29, 2002.  
As discussed at length in this decision, there is no known 
additional evidence relevant to these legal criteria. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

Pelegrini, supra also held that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the notice that was provided to the 
appellant does not contain the "fourth element," the Board 
finds (as described above) that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  The veteran has made 
extensive efforts to obtain and submit any documentation 
illustrating that a finding of a date of initial claim prior 
to March 29, 2002, is warranted, and demonstrating the that 
onset of his bilateral hearing loss dated back to 1959 or 
earlier, with a full awareness that the date of original 
claim is the determinative factual matter in this case under 
the law and facts as interpreted by the RO.
 
As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102; Bernard, supra; 
Sutton, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

Factual Background

The veteran served on active duty from April 1943 to February 
1946.  Service documentation shows that he was an airplane 
and engine mechanic, experienced on P-39, B-24, and B-29 
airplanes.

An April 30, 1959, application from the veteran for VA 
outpatient treatment for an ear condition and loss of hearing 
was denied on the basis that the condition was not service 
connected.  "NSC, no claim filed" was notated in the 
"reason and source of data" field.

A May 1959 request for data from the New York, New York, RO 
to the Chief, Index Division, in Washington, D.C., resulted 
in a reply indicating the veteran had no claims file number 
and a stamped notation of "no record claim filed."  

August 1959 correspondence from the VA hospital in Brooklyn, 
New York, to the VA RO in New York, New York, requested the 
assignment of a claim number and an extract of the veteran's 
claims file.  The request indicates by checked box that 
"applicant indicates claim for other benefits was not 
filed."  The RO assigned a claim number in response to the 
request.

On March 29, 2002, the RO received from the veteran an 
application for service connection for bilateral hearing loss 
and tinnitus.  The veteran indicated he had been treated from 
1958 to the present for bilateral hearing loss.  He indicated 
he had received treatment at the VA Medical Center in 
Brooklyn, New York, and at a hearing clinic in Las Vegas, 
Nevada.  He noted that he had received surgery on his ears at 
a VA Clinic or Hospital at Ft. Hamilton in Brooklyn in 1959 
or 1960.  He alleged that his hearing loss was due to working 
on primarily B-29s during service without protective ear 
gear, with his head at times in the engine cell.

Since March 29, 2002, the veteran has submitted numerous 
articles from books, magazine, periodicals and the internet, 
as to the nature, symptoms, onset and progression of noise-
induced hearing loss.

In June 2002, the Chief, Health Administrative Service, of 
the Department of Veterans Affairs New York Harbor HealthCare 
System indicated in a letter to the RO that the System's  
records of the veteran were destroyed in January of 1976.

In July 2002, the service department indicated that because 
this was a fire-related case, there were no service medical 
records or surgeon general reports pertaining to the 
veteran's period of active service.

Additionally in July 2002, the RO received from the veteran a 
letter describing his exposure to airplane engine and other 
noise as an airplane mechanic during service, and noting that 
he never went on sick call for hearing loss during service.

In August 2002, the RO received from a private physician a 
letter indicating that the veteran had hearing loss 
consistent with exposure to loud noise.

September 2002 VA audiological treatment records indicate 
that the veteran had sensorineural hearing loss more likely 
than not due to noise exposure while on active duty, and 
additional conductive hearing loss consistent with middle ear 
surgery.

In a September 2002 RO rating decision, the RO granted 
service connection for bilateral hearing loss, rated as 20 
percent disabling, effective March 29, 2002.

In correspondence dated in January 2003, the veteran 
described receiving ear surgery for hearing loss in 
approximately 1958 at the VA Medical Center in Brooklyn, New 
York.  He asserted that his audiologist informed him that the 
effective date for service connection for hearing loss should 
go back to April 30, 1959, the apparent date of his VA ear 
surgery.

In a February 2003 RO rating decision, the RO granted service 
connection for bilateral tinnitus, rated as 10 percent 
disabling, effective March 29, 2002.

A February 2003 letter from a VA audiologist notes that the 
veteran had current hearing loss consistent with middle ear 
surgery, and that according to the veteran's case history he 
received VA ear surgery on April 30, 1959.

Also in February 2003, the veteran wrote to the RO indicating 
that a VA physician in April 1959 felt that the veteran's 
hearing loss was probably service-connected, and therefore 
operated on his ear.

In March 2003, the veteran wrote that in 1959 he was told 
that because he had never been on sick call during service 
for hearing loss, he was told by someone at VA, "please 
don't waste our time or yours."  However, he wrote, after 
discussing his problems with a VA surgeon, the surgeon agreed  
to operate, "as the possible loss of hearing was service 
connected."  The veteran expressed his belief that in 1959, 
knowledge that noise was a factor in hearing loss was non-
existent.  He also asserted that the VA surgeon in 1959 
unknowingly made his hearing loss condition worse, and that 
the effects took years to escalate.

In September 20003, a Doctor of Audiology wrote on the 
veteran's behalf, describing the hearing loss damage caused 
by excessive noise exposure, and noting that U.S. Government 
noise regulations were not issued by the Department of Labor 
until 1969 and the Occupational Safety and Health Act was not 
enacted until 1971.

At an October 2003 Board hearing, the veteran recounted that 
he had been informed that his service medical records and his 
1959 VA hospital records had been destroyed by "two separate 
fires."  He described perceiving hearing loss within five 
years after service and ringing in his ears "almost 
instantly."  He described attempting to apply for service 
connection for hearing loss at the RO prior to his April 1959 
VA ear surgery, and stated that the VA personnel with whom he 
dealt "didn't even want to fill out a form," based on the 
perceived "lack of merit" of his claim.   He described the 
1959 VA surgery as making his hearing worse.  He said he was 
told to go out and get hearing aids.  He said he was 
hospitalized for eight days after the VA surgery in 1959, and 
described his ear hemorrhaging while in the hospital.

Law and Regulations

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2003). 

One exception is that if a claim for disability compensation 
was received within one year after separation from service, 
the effective date will be the day following separation from 
service or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(a)(i)(B)(2).

The Board is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  See also Brannon v. West, 
12 Vet. App. 32 (1998).

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, claims for service connection for 
bilateral tinnitus and bilateral hearing loss were received 
by the RO on March 29, 2002.  These claims have been granted 
by the RO, effective March 29, 2002, the date the claims were 
received by the RO.  

The preponderance of the evidence indicates that there was no 
formal or informal claim filed earlier than March 29, 2002, 
for service connection for hearing loss or tinnitus.  An 
April 1959 request for VA outpatient treatment for the 
veteran, prepared with the assistance of the VA hospital at 
which he apparently received surgery in April 1959, indicates 
that the outpatient treatment for the veteran's ear condition 
and loss of hearing was not warranted because the condition 
was non-service-connected and no claim was filed.  
Additionally, a May 1959 internal VA request for records data 
includes stamped the notation "no record claim filed" and 
indicates the veteran had no VA claim number.  Similarly, an 
August 1959 RO response to the VA Hospital in Brooklyn, New 
York, request that the RO assign a claim number for the 
veteran, resulted only in the assignment by the RO of a VA 
claim number for the veteran; the request submitted by the VA 
hospital to the RO in August 1959 indicates by checked box 
that the "applicant indicates claim for other benefits was 
not filed."  Thus, while the veteran now recollects 
attempting to apply for VA benefits but meeting with the 
refusal of VA personnel to allow him to file a claim because 
it would waste his and their time for the perceived reason 
that the claim would have no merit, the contemporaneous 
evidence, prepared on behalf of the veteran by VA personnel 
in April 1959 and August 1959, indicates that no other claim 
for benefits (other than for VA outpatient treatment and 
assignment of a claim number) had been filed.  The Board 
accepts the three pieces of contemporaneously prepared 1959 
VA documentation indicating no claim for service connection 
had been received as more probative than the veteran's recent 
recollections, over 40 years after the fact, that he had 
attempted to apply for service connection in 1959 but was 
rebuffed by VA personnel.

The Board has considered whether further searches are 
warranted for the veteran's service medical records or VA 
records of hospitalization or treatment from 1958 or 1959.  
The Board finds that such searches are not warranted as they 
would have no reasonable possibility of substantiating the 
claim.   Service medical records would not substantiate the 
claim for an earlier effective date for service connection 
for tinnitus and bilateral hearing loss, as under no 
interpretation of the law could these constitute an earlier 
date of claim for service connection for hearing loss and 
tinnitus.  Further, the service department has indicated that 
these records have been destroyed.

Similarly, the law would not permit mere records of treatment 
of the veteran by VA in 1958 or 1959 to constitute a claim 
for service connection for these conditions, even if they had 
been received by the RO.  The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service  connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Where an application for 
service connection for a disability has not been received, 
the mere receipt of medical records cannot be construed as an 
informal claim.  See 38 C.F.R. § 3.157; Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Therefore, mere VA medical records 
which the RO did not receive in 1958 or 1959 could not 
constitute a claim for service connection for hearing loss 
and tinnitus.

The veteran has expressed confusion over the "one year 
rule" recited to him by VA personnel and in VA 
documentation.  This rule provides that an application for 
service connection for a condition within one year of 
discharge from active service will result in an effective 
date reaching back to the date of discharge from service.  38 
C.F.R. § 3.400(a)(i)(B)(2).  This rule is not applicable in 
the present case, as there is no contention or indication 
that the veteran filed a claim for service connection for 
tinnitus or hearing loss within one year of his discharge 
from service in April 1943.

In sum, the preponderance of the evidence shows that the date 
of original claims for service connection for bilateral 
hearing loss and bilateral tinnitus was March 29, 2002.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  There is no applicable 
statutory or regulatory exception in this case.  Accordingly, 
an effective date earlier than March 29, 2002, for service 
connection for bilateral hearing loss or tinnitus is not 
warranted.  38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003). 

As the preponderance of the evidence is against the claims 
for an effective date earlier than March 29, 2002, for 
service connection for bilateral hearing loss and bilateral 
tinnitus, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than March 29, 2002, 
for service connection for bilateral hearing loss, is denied.

Entitlement to an effective date earlier than March 29, 2002, 
for service connection for tinnitus, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



